—Order, Supreme Court, New York County (Nicholas Figueroa, J.), entered on or about January 22, 1999, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonirivolous points which could be raised on this appeal. Request to deem CPL 440.20 motion as motion for leave to file late notice of appeal from judgment of conviction denied.
Pursuant to Criminal Procedure Law § 460.20, defendant has the right to apply for leave to appeal to the Court of Appeals by making application to the Chief Judge of that Court and by submitting such application to the Clerk of that Court or to a Justice of the Appellate Division of the Supreme Court of this Department on reasonable notice to the respondent within thirty (30) days after service of a copy of this order, with notice of entry.
Denial of the application for permission to appeal by the judge or justice first applied to is final and no new application may thereafter be made to any other judge or justice. Concur— Nardelli, J. P., Williams, Tom, Mazzarelli and Marlow, JJ.